            Case 1:18-cv-02150-ABJ Document 20 Filed 12/26/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY
 INFORMATION CENTER,

                     Plaintiff,

            v.                                       Case No. 18-cv-2150 (ABJ)

 U.S. NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION,

                     Defendant.


   CONSENT MOTION FOR A STAY IN LIGHT OF LAPSE IN APPROPRIATIONS

       The United States of America hereby moves for a stay of all proceedings in the

above-captioned case.

       1.        At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The same

is true for several other Executive agencies, including Defendant National Archives and Records

Administration (“NARA”). The Department does not know when funding will be restored by

Congress.

       2.        Absent an appropriation, Department of Justice attorneys and NARA employees

are prohibited from working, even on a voluntary basis, except in very limited circumstances,

including “emergencies involving the safety of human life or the protection of property.” 31

U.S.C. § 1342.

       3.        Undersigned counsel for the Department of Justice therefore requests a stay of all

proceedings in this matter (including but not limited to NARA’s obligation to process records in

response to Plaintiff’s FOIA request) until Congress has restored appropriations to the Department.
            Case 1:18-cv-02150-ABJ Document 20 Filed 12/26/18 Page 2 of 3



       4.      If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the

lapse in appropriations.

       5.      Opposing counsel has authorized counsel for the Government to state that Plaintiff

consents to the relief requested in this motion.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of all proceedings in this case until Department

of Justice attorneys are permitted to resume their usual civil litigation functions.




                                                   2
  Case 1:18-cv-02150-ABJ Document 20 Filed 12/26/18 Page 3 of 3



Dated: December 26, 2018            Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    ELIZABETH J. SHAPIRO
                                    Deputy Director, Federal Programs Branch

                                    /s/ Stephen M. Pezzi
                                    STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street NW
                                    Washington, DC 20005
                                    Phone: (202) 305-8576
                                    Fax: (202) 616-8470
                                    Email: stephen.pezzi@usdoj.gov

                                    Attorneys for Defendant




                                3
